EXHIBIT 10.96


        
















NAVISTAR, INC.
MANAGERIAL RETIREMENT OBJECTIVE PLAN
As Amended and Restated Effective June 1, 2016














McDermott Will & Emery LLP
Chicago, Illinois












        



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Introduction
1
Section 1    Plan Name and Definitions
2
1.1
Plan Name
2
1.2
Actual Retirement Date
2
1.3
Code
2
1.4
Company
2
1.5
Credited Service
2
1.6
Early Retirement Date
2
1.7
Eligible Employee
2
1.8
Employee
2
1.9
Final Average Compensation
2
1.10
Formula Benefit Service
2
1.11
Grandfathered Amount
3
1.12
NIC
3
1.13
Non-Grandfathered Amount
3
1.14
Normal Retirement Date
3
1.15
Participant
3
1.16
Participating Company
3
1.17
Plan Administrator
4
1.18
Retire or Retired or Retires
4
1.19
RPSE
4
1.20
Social Security Benefit
4
1.21
Specified Employee
4
1.22
Spouse
4
1.23
Vacation Service
4
Section 2    Eligibility for Participation
5
2.1
Eligible Employees
5
2.2
Newly Hired Employees Not Eligible to Participate
5
2.3
Closure of Plan to Future Promoted, Hired, or Rehired Employees and Elimination
of Eligibility to Participate for Employees Whose Dates of Birth Are Subsequent
to January 1, 1960
5
2.4
Special Rules for Certain Participants Who Were Receiving Long Term Disability
Benefits or Who Had Been Involuntarily Terminated and Were Eligible for “Grow
In” On December 31, 2013, Whose Actual Retirement Dates are Subsequent to
January 1, 2014
6
Section 3    Retirement Dates and Conditions
7
3.1
Normal Retirement
7
3.2
Early Retirement
7
3.3
Employees Eligible for Long Term Disability Benefits
7
Section 4    Amount and Payment of Benefits
7
4.1
Normal Retirement Allowance
7
4.2
Early Retirement Allowance
9



i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(Continued)
 
 
Page
4.3
Final Average Compensation
9
4.4
No Decrease in Plan Benefits
11
4.5
Assumptions and Adjustments in Computing Benefits
11
4.6
Preservation of Benefits Accrued As of December 31, 1988
11
4.7
Payment of Retirement Allowances
12
4.8
Allowances Unfunded
12
4.9
Enhancement to Retirement Allowances for Certain Participants
12
4.10
Special Recalculation of MRO Payments for Certain Participants Whose Actual
Retirement Dates are On or After February 1, 2006 and Prior to May 1, 2008
13
4.11
Tax Withholding
13
4.12
Errors in Distributions
13
4.13
Special Rule for Certain Participants Who Were Involuntarily Terminated On or
After December 1, 2008 and Prior to December 31, 2008, Whose Actual Retirement
Dates are On or After December 1, 2008 and Prior to February 1, 2009
14
Section 5    Survivor Benefits
14
5.1
Survivor Allowance - Before Retirement
14
5.2
Survivor Allowance - After Retirement
14
5.3
Survivor Allowance Election After Retirement
15
Section 6    Employee Contribution Requirements
16
6.1
Employee Contribution Requirements For the Period Prior to January 1, 1979
16
6.2
Adjustments to Formula Benefit Service For 1976
16
Section 7    General Conditions
17
7.1
Forfeitures
17
7.2
Applicability
17
7.3
Amendment and Termination
17
7.4
Contractual Obligation
18
7.5
Interpretation of the Plan
18
7.6
Special Considerations
18
Section 8    Miscellaneous
18
8.1
No Employment Rights
18
8.2
Assignment
18
8.3
Applicable Law
19
8.4
Facility of Payment; Missing persons
19
8.5
Validity
20
8.6
Claims Procedure
20
8.7
Responsibility For Legal Effect
20
Section 9    Involuntary Termination
20
Section 10    Change in Control
21



ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(Continued)
 
 
Page
SUPPLEMENT A
24
SUPPLEMENT B
26





iii

--------------------------------------------------------------------------------






NAVISTAR, INC.
MANAGERIAL RETIREMENT OBJECTIVE PLAN
As Amended and Restated Effective June 1, 2016
Introduction
The Plan and Its Effective Date
Navistar, Inc. has provided retirement income for employees (previously
classified as managerial or professional) for many years under various Company
plans and policies. In particular, it has provided for a retirement income
objective under its Managerial Retirement Objective (MRO) Policy that was
restated to include amendments effective as of January 1, 1965 and June 1, 1965.
The Policy has been amended from time to time thereafter, including an amendment
and complete restatement as of January 1, 1990, and a further amendment and
complete restatement as of January 1, 2005, with further amendments through and
including July 31, 2008. The Policy was subsequently amended from time to time
and this document constitutes a further amendment and restatement effective June
1, 2016. The provisions of this document shall be applicable to Employees, as
hereinafter defined, who retire or otherwise terminate employment on or after
June 1, 2016. With regard to employees who retired or otherwise terminated
employment with the Company prior to such date, the provisions of such Policy as
in effect at the time of such retirement or termination shall apply.
Compliance with Code Section 409A
The Plan is designed to comply in all respects with Code Section 409A.
Accordingly, the Plan is hereby amended and restated, effective as of January 1,
2005, to conform to the requirements of Code Section 409A, and final Treasury
regulations issued thereunder, with respect to any Non-Grandfathered Amount, as
hereinafter defined, under the Plan. Notwithstanding the foregoing or any other
provision of the Plan to the contrary, prior to January 1, 2009, it is intended
that the Plan be construed and administered with respect to any
Non-Grandfathered Amount both pursuant to and in accordance with a good faith
interpretation of Code Section 409A and in a manner consistent with published
guidance and other applicable authorities promulgated thereunder. Treatment of
any Non-Grandfathered Amount under the Plan pursuant to and in accordance with
any transition rules provided under such published guidance and other applicable
authorities shall be expressly authorized hereunder and shall be administered in
accordance with procedures established by the Plan Administrator, as hereinafter
defined. Without limiting the generality of the foregoing, the Plan was amended
effective as of January 1, 2009 in order to correct certain provisions of the
Plan in the manner set forth in Section XI.B. of IRS Notice 2010-6 and the
provisions of the Plan shall be interpreted (and, if appropriate, revised) so as
to be consistent with the requirements of such notice.
Cessation of All Benefit Accruals as of December 31, 2013
Notwithstanding any other provision of the Plan, effective December 31, 2013,
all benefit accruals under the Plan shall cease (as further described in
Sections 1.20, 2.3, 2.4, 4.3, 10.1, and 10.3).


1

--------------------------------------------------------------------------------





Section 1
Plan Name and Definitions
1.1    Plan Name. This plan, as may be amended from time to time, shall be known
as the Navistar, Inc. Managerial Retirement Objective (MRO) Plan (known as the
International Truck and Engine Corporation Managerial Retirement Objective (MRO)
Plan immediately prior to February 27, 2008 and formerly known as the Navistar
International Transportation Corp. Managerial Retirement Objective (MRO) Plan
immediately prior to February 23, 2000), hereinafter referred to as the “Plan.”
The Plan also has been known as the Navistar International Transportation Corp.
Managerial Retirement Objective (MRO) Policy. Notwithstanding the foregoing, to
the extent (and only to the extent) required under Code Section 409A with
respect to a Participant’s Non-Grandfathered Amount, the term “Plan” shall also
mean any other plan with which the Plan is required to be aggregated under Code
Section 409A. This Plan is intended to constitute a non-account balance plan, as
defined in Treasury regulation §1.409A-1(c)(2)(i)(c).
1.2    "Actual Retirement Date” shall mean the first day of the month coincident
with or next following the date on which an Eligible Employee actually Retires.
1.3    "Code” shall mean the Internal Revenue Code of 1986, as amended,
including any applicable regulations, authorities, or such other guidance of
general applicability promulgated thereunder.
1.4    "Company” shall mean Navistar, Inc. (named International Truck and Engine
Corporation immediately prior to February 27, 2008 and formerly named Navistar
International Transportation Corp. immediately prior to February 23, 2000) and
any entity succeeding to its business which shall acquire its rights and assume
its obligations under the Plan and, to the extent not specifically provided in
the Plan, includes any Participating Company for purposes of Sections 1.23, 3,
4, 7.1, 7.2, 8.1, 8.4, 8.5, and 8.7; provided that, to the extent (and only to
the extent) required under Code Section 409A with respect to any
Non-Grandfathered Amount, the term “Company” shall mean the entity for whom the
Participant performs services and with respect to whom the legally binding right
to payments under the Plan arises, and all entities with whom such entity would
be considered a single employer under Code Section 414(b) or 414(c).
1.5    "Credited Service” shall mean Credited Pension Service as used for
purposes of the RPSE.
1.6    "Early Retirement Date” shall mean the first day of any month prior to an
Eligible Employee’s Normal Retirement Date and coincident with or next following
the later of his/her attainment of age 55 and completion of 10 years of Credited
Service.
1.7    "Eligible Employee” shall mean any Employee who has met the eligibility
requirements of Section 2 (including through application of Section 9 or 10)
and, with regard to earnings or periods of service before January 1, 1979, the
contribution requirements of Section 6.1.
1.8    "Employee” shall mean any person employed full time by the Company or a
Participating Company.
1.9    "Final Average Compensation” shall mean the Participant’s annual base
salary plus eligible incentive compensation, as prescribed in Section 4.3, in
the highest consecutive 60-month period during the 120-month period prior to
his/her Actual Retirement Date, determined in accordance with Section 4.3.
“Enhanced Final Average Compensation” shall have the meaning assigned to that
term in Section 4.3.
1.10    "Formula Benefit Service” shall mean an Employee’s Formula Benefit
Service as determined under the provisions of the RPSE, as modified in Section
6.2.


2

--------------------------------------------------------------------------------





1.11    "Grandfathered Amount” shall mean, with respect to each Participant, the
present value of the benefits, if any, to which he/she would have been entitled
under the Plan if he/she voluntarily terminated services without cause on
December 31, 2004 and received a payment of such benefits on the earliest
possible date allowed under the Plan to receive a payment of such benefits
following termination of services, and received such benefits in the form with
the maximum value, each determined by reference to the terms of the Plan in
effect as of October 3, 2004, but only to the extent such Plan terms have not
been materially modified (within the meaning of Treasury Regulation
§1.409A-6(a)(4)) after October 3, 2004. Notwithstanding the foregoing, for any
subsequent taxable year of the Participant, the Grandfathered Amount may
increase to (a) equal the present value of the benefits the Participant actually
becomes entitled to, in the form and at the time actually paid, determined under
the terms of the Plan, as in effect on October 3, 2004, without regard to any
further services rendered by the Participant after December 31, 2004, or any
other events affecting the amount of or the entitlement to such benefits (other
than a Participant election with respect to the time or form of an available
benefit, if applicable), and (b) include any earnings (within the meaning of
Treasury Regulation §1.409A-6(a)(4)) attributable thereto due solely to the
passage of time; provided that in no event shall the Participant’s Grandfathered
Amount exceed the present value of the benefits to which he would have been
entitled under the Plan. For purposes of calculating the present value of each
Participant’s Grandfathered Amount, if any, reasonable actuarial assumptions and
methods shall be used. Whether actuarial assumptions and methods are reasonable
for this purpose shall be determined as of each date the Participant’s benefits
are valued for purposes of determining the Grandfathered Amount; provided that
any reasonable actuarial assumptions and methods that were used by the Company
with respect to such benefits as of December 31, 2004 will continue to be
treated as reasonable assumptions and methods for this purpose; provided further
that actuarial assumptions and methods shall be presumed reasonable if they are
the same as those used to value benefits under the RPSE (or such other a
“qualified” plan sponsored by the Company the benefits under which are part of
the benefit formula under, or otherwise impact the amount of a Participant’s
benefits under, the Plan).
1.12    "NIC” shall mean Navistar International Corporation, the parent
corporation of the Company, and each successor thereto.
1.13    "Non-Grandfathered Amount” shall mean, with respect to each Participant,
the present value of the benefits to which he/she is entitled under the Plan
less any portion of such benefits constituting his/her Grandfathered Amount.
1.14    "Normal Retirement Date” shall mean the first day of the month
coincident with or next following an Eligible Employee’s attainment of age 65
and completion of 10 years of Credited Service.
1.15    "Participant” shall mean any Eligible Employee who participates in the
Plan as provided in Section 2, and further, the term “Participant” shall be
deemed to include any Employee who is or becomes eligible for an allowance under
the Plan pursuant to Section 9 or 10.
1.16    "Participating Company” shall mean any corporation which is a member of
the group of corporations under common control with the Company and which elects
to be included under the Plan with the consent of the Company, and each
successor thereto.


3

--------------------------------------------------------------------------------





1.17    "Plan Administrator” shall mean the Company. To the extent the Plan
Administrator considers necessary and advisable to properly carry out the
administration of the Plan, it shall have discretionary authority to employ and
rely upon information and opinions of agents, attorneys, accountants or other
persons (who also may be employed by the Company) and to delegate to them any or
all of the powers, rights and duties conferred on the Plan Administrator under
the Plan. Any reference in the Plan to the term “Plan Administrator” with
respect to any such delegation of powers, rights, and duties shall be deemed a
reference to the Plan Administrator’s respective delegate.
1.18    "Retire" or "Retired" or "Retires" shall mean an Eligible Employee’s
termination of employment with the Company and all of its affiliates (other than
by reason of death) on or after his/her Normal Retirement Date or Early
Retirement Date, whichever is applicable; provided that with respect to a
Participant’s Non-Grandfathered Amount, such Participant’s termination of
employment must be deemed a “separation from service” within the meaning of
Treasury Regulation §1.409A-1(h) (using a percentage of 80% to determine the
controlled group of corporations and businesses under common control).
1.19    "RPSE” shall mean the Navistar, Inc. Retirement Plan for Salaried
Employees, as may be amended from time to time.
1.20    "Social Security Benefit” shall mean the annual amount of Primary U.S.
Social Security Benefit payable to the Participant at Actual Retirement Date or
earliest commencement date, if later, as used for purposes of the RPSE. It shall
also include any amounts (annual) payable to the Participant under the Canada
Pension Plan (CPP), the Quebec Pension Plan (QPP) and the Canadian Old Age
Security Act, if applicable. Notwithstanding the forgoing, for any employee who
Retires or otherwise terminates employment after December 31, 2013, such
employee’s monthly Social Security Benefit for purposes of determining the
offset in Subsections 4.1(b) or 10.3(a) shall be determined using such laws as
in effect at December 31, 2013, and assuming (a) for purposes of Subsection
4.1(b) that there are no Social Security earnings (or earning for purposes of
the aforementioned Canadian plans or programs, as applicable) or estimated
compensation after said date, and (b) for purposes of Subsection 10.3(a), as
described in Subsection 10.3(a)(3).
1.21    "Specified Employee” shall mean any Participant who is a “specified
employee,” as defined in Treasury Regulation §1.409A-1(i), including any
elections described in Treasury Regulation §1.409A-1(i)(2) through (7) made by
the Company.
1.22    "Spouse” shall mean the person to whom the Participant is legally
married under applicable law. For purposes of further clarity, the term “spouse”
shall include, as of June 26, 2013, an individual married to a person of the
same sex if the individuals are lawfully married under state law (even if the
couple lives in a jurisdiction that does not recognize same-sex marriage). The
term “spouse” does not include individuals (whether of the opposite sex or the
same sex) who have entered into a registered domestic partnership, civil union,
or other similar formal relationship recognized under state law that is not
denominated as a marriage under the laws of that state, and the term “marriage”
does not include such formal relationships.
1.23    "Vacation Service” shall mean Company service accumulated from the most
recent date of hire by the Company as used for purposes of determining the
amount of vacation for which the Employee is eligible under Company policy, as
determined by the Company.


4

--------------------------------------------------------------------------------





Section 2
Eligibility for Participation
2.1    Eligible Employees
All Eligible Employees who are in Organization Levels 5 and above at their
Actual Retirement Date are eligible for participation in the Plan upon their
Actual Retirement Date. Any Employee who was in Organization Level 12 or above
and continues in employment with the Company or a Participating Company in a
position for which an Organization Level is not in effect on the Employee’s
Actual Retirement Date will be eligible for participation in the Plan upon
his/her Actual Retirement Date.
2.2    Newly Hired Employees Not Eligible to Participate
Notwithstanding any other provision of the Plan, a person who first becomes an
Employee of the Company or a Participating Company after December 31, 1995 is
not eligible to participate in the Plan. In the case of any former Eligible
Employee who is reemployed after December 31, 1995 by the Company or a
Participating Company after a break in service, benefits shall accrue with
respect to service after December 31, 1995 only if otherwise provided by the
terms of the Plan. For further clarity, and subject to the provisions of Section
2.3:
(a)A person who first becomes an Employee after December 31, 1995 of the Company
or a Participating Company by direct transfer from Navistar Financial
Corporation or an employer participating in the Navistar Financial Corporation
Managerial Retirement Objective Plan (the “NFC MRO Plan”), who at the time of
such transfer was an Eligible Employee in the NFC MRO Plan (as defined therein),
shall at the time of such transfer become an Eligible Employee in the Plan and
cease being an Eligible Employee in the NFC MRO Plan.
(b)In the case of any former Eligible Employee who is reemployed by the Company
or a Participating Company by direct transfer subsequent to December 31, 2005,
from a member of the controlled group of corporations that includes the Company
that is not an employer participating in the Plan or in the NFC MRO Plan at the
time of such transfer, such former Eligible Employee shall not become an
Eligible Employee and shall not recommence active participation under the Plan
following the date of such transfer and no benefits shall accrue with respect to
service or compensation subsequent to the date of such transfer.
2.3    Closure of Plan to Future Promoted, Hired, or Rehired Employees and
Elimination of Eligibility to Participate for Employees Whose Dates of Birth Are
Subsequent to January 1, 1960
Subject to Section 7.3, notwithstanding any provision of the Plan to the
contrary, effective December 31, 2004, eligibility to participate in the Plan
upon Actual Retirement Date is limited to Eligible Employees whose dates of
birth are on or before January 1, 1960, and who, as of December 31, 2004 (or as
of their last day worked, in the case of individuals described in subparagraph
(1) or (2) below):
(a)are employed in Organization Level 7 or above (or were employed in
Organization Level 12 or above prior to December 31, 2004, and continued in
employment with the Company or a Participating Company in a position for which
an Organization Level is not in effect on said date), or


5

--------------------------------------------------------------------------------





(b)are employed in Organization Level 5 or 6 and who either are described in
Section 6.2 of the Plan, or, during the period beginning January 1, 1995 and
ending December 31, 2004, received a short-term incentive award of the type
recognized for purposes of the Plan pursuant to Section 4.3;
provided, however, that this Section 2.3 shall not apply, but Section 2.4 shall
apply, to an Employee or former Employee who, as of December 31, 2004:
(1)is receiving (or is eligible to receive) a long term disability benefit under
a program of the Company or a Participating Company (as described in Section
3.3), or
(2)has been involuntarily terminated and is eligible for “Grow In” to early
retirement under Section 3.2 of the Plan pursuant to Section 9,
unless and until such Employee or former Employee returns to active employment
with the Company or a Participating Company on or before December 31, 2013.
No allowance shall be payable under the Plan with respect to any Employee
(including a rehired former Employee) who is not eligible to participate in the
Plan pursuant to this Section 2.3.
2.4    Special Rules for Certain Participants Who Were Receiving Long Term
Disability Benefits or Who Had Been Involuntarily Terminated and Were Eligible
for "Grow In" On December 31, 2013, Whose Actual Retirement Dates are Subsequent
to January 1, 2014
Effective December 31, 2013:
(a)An Employee or former Employee who is described in and subject to the
provisions of paragraphs (1) or (2) of Section 2.3 on December 31, 2013, whose
Actual Retirement Date does not occur on or before January 1, 2014, shall cease
accruing Formula Benefit Service as of December 31, 2013.
(b)Any other Employee or former Employee who is receiving (or is eligible to
receive) a long term disability benefit under a program of the Company or a
Participating Company (as described in Section 3.3) on December 31, 2013, whose
Actual Retirement Date does not occur on or before January 1, 2014, shall cease
accruing Formula Benefit Service as of December 31, 2013.
(c)Any other Employee or former Employee who has been involuntarily terminated
on or before December 31, 2013, and is eligible for “Grow In” to early
retirement under Section 3.2 pursuant to Section 9, whose Actual Retirement Date
does not occur on or before January 1, 2014, shall cease accruing Formula
Benefit Service as of December 31, 2013. For the avoidance of doubt, with regard
to such an Employee or former Employee who would, but for the cessation of
benefit accruals effective December 31, 2013, accrue Credited Service and
Formula Benefit Service after December 31, 2013 pursuant to Section 8.10(d) of
the Formula Benefit Part of the RPSE, such Employee’s or former Employee’s
Credited Service and Formula Benefit Service as of December 31, 2013, shall
include credit for the maximum credited hours (not to exceed 1,530 hours)
related to such layoff, pursuant to Section 1.1(g) of Part D of the RPSE.


6

--------------------------------------------------------------------------------





Section 3
Retirement Dates and Conditions
3.1    Normal Retirement
An Eligible Employee who reaches his/her Normal Retirement Date while in the
employment of the Company may elect to Retire and shall be entitled, subject to
the forfeiture provisions of Sections 7.1 and 8.4, to receive a Normal
Retirement Allowance as specified in Section 4.1.
3.2    Early Retirement
An Eligible Employee who reaches his/her Early Retirement Date while in the
employment of the Company may elect to Retire. In the event of such Early
Retirement, an Eligible Employee shall be entitled, subject to the forfeiture
provisions of Sections 7.1 and 8.4, to receive an Early Retirement Allowance as
specified in Section 4.2. In the absence of such consent and approval, an
Employee may retire and will be entitled only to such benefits as may be
provided under the RPSE.
3.3    Employees Eligible for Long Term Disability Benefits
Notwithstanding anything in the Plan to the contrary, effective as of January 1,
2009, an Eligible Employee who continues to receive (or continues to be
eligible) to receive a long term disability benefit under a benefit program of
the Company or a Participating Company may elect to Retire under Section 3.1 or
3.2, whichever is applicable, not later than the date which is 29 months
following the commencement of such Employee’s bona fide leave of absence due to
disability (unless the Employee has a right to reemployment (pursuant to statute
or contract) for a period in excess of 29 months, in which case such longer
period shall be substituted for the 29 month period referenced above),
regardless of whether the Employee in fact continues (or continues to be
eligible) to receive such long term disability benefit.
Section 4
Amount and Payment of Benefits
4.1    Normal Retirement Allowance
The monthly Normal Retirement Allowance of a Participant who Retires under
Section 3.1 shall be an amount, commencing as of the Participant’s Actual
Retirement Date, equal to one-twelfth of the quantity (a) the Managerial
Retirement Objective (“MRO”) below, minus (b) the Social Security Offset below,
minus (c) below:
(a)The MRO shall be equal to Final Average Compensation multiplied by the lesser
of (1) or (2), below:
(1)the sum of (i) and (ii):
(i)2.4% for each year of Formula Benefit Service accrued prior to
January 1, 1989,
(ii)1.7% for each year of Formula Benefit Service accrued on or after
January 1, 1989, or


7

--------------------------------------------------------------------------------





(2)60% minus 2.4% for each year prior to 1979 that the Employee failed to make
or repay the required employee contributions pursuant to Section 6.
(b)The Social Security Offset shall be equal to the Participant’s Social
Security Benefit (as defined in Section 1.20) multiplied by the lesser of (1) or
(2), below:
(1)1.7% for each year of Formula Benefit Service, or
(2)60%
(c)Other Offsets
The sum of the annual amounts of the following benefits payable to the
Participant under:
(1)the RPSE,
(2)any plan or program of Navistar Canada, Inc. (named International Truck and
Engine Corporation Canada immediately prior to February 20, 2008), and each
successor thereto, providing defined benefit retirement benefits, but excluding
the Supplement Retirement Income Plan (“SRIP”) sponsored by Navistar Canada,
Inc.,
(3)the following former deferred profit sharing plans: Employees’ Retirement
Savings and Profit Sharing Plan of the Frank G. Hough Co.; Solar Aircraft
Company Employees’ Profit Sharing Retirement Plan; or former Navistar
International Transportation Corp. Profit Sharing Plan for Eligible Employees,
with such amounts determined on the basis of the actuarial equivalent of
distributions related to account balances thereunder;
(4)any other pension plan or program of the Company or of its foreign or
domestic subsidiaries providing defined benefit retirement benefits, but
excluding the Navistar, Inc. Supplemental Executive Retirement Plan (named the
International Truck and Engine Corporation Supplemental Executive Retirement
Plan immediately prior to February 27, 2008), the Navistar, Inc. Retirement Plan
for International Employees (named the International Truck and Engine
Corporation Retirement Plan for International Employees immediately prior to
February 27, 2008), and any other nonqualified deferred compensation plan of the
Company or any other entity which would be deemed to be the same “service
recipient” for purposes of Code Section 409A,
(5)any foreign social security program, excluding amounts defined in Section
1.20. (In cases where the Employee is eligible for U.S. Social Security Benefits
and has not been compensated for his/her contributions to the foreign social
security programs, only the estimated Company-purchased portion of foreign
social security benefits shall be used. In cases where the Employee is not
eligible for U.S. Social Security Benefits, the entire amount of foreign social
security shall be used.), and
(6)any severance or termination benefits required by a foreign government.
Notwithstanding anything in the Plan to the contrary, in determining the amount
of a Participant’s benefit under the Plan, no offset shall be applied under this
Section 4 to the extent that such offset would result in the Plan failing to
comply with the requirements of Code Section 409A due to an impermissible
linkage as described in Section XI.B. of IRS Notice 2010-6.


8

--------------------------------------------------------------------------------





The determination of the retirement benefits that the Participant is eligible to
receive from the retirement plan of the foreign subsidiary or affiliated company
and foreign social security benefits shall be made at time of the Employee’s
Actual Retirement Date or the first date the Participant is eligible to receive
such benefits, if later, and shall not be subject to change thereafter for
purposes of determining the Allowance under the Plan.
4.2    Early Retirement Allowance
The Early Retirement Allowance for a Participant who Retires under Section 3.2
on or after his/her 62nd birthday shall be the amount computed under Section
4.1, with the amount computed under Section 4.1(a) unreduced for commencement of
benefits prior to Normal Retirement Date.
The Early Retirement Allowance for a Participant who Retires under Section 3.2
on or after his/her 55th birthday but prior to his/her 62nd birthday shall be
the amount computed under Section 4.1(a) reduced by 1/4 of 1% for each month or
partial month his/her age at Actual Retirement Date is less than age 62, then
further reduced by the amounts under paragraphs (b) and (c) of Section 4.1. For
purposes of determining the Social Security Offset under paragraph (b) of
Section 4.1, it will be assumed there are no Social Security earnings after the
Actual Retirement Date.
4.3    Final Average Compensation
“Final Average Compensation” shall mean an Employee’s average annual base salary
plus certain short-term incentive awards, as designated by the Plan
Administrator in its discretion, in the highest consecutive 60-month period
during the 120-month period prior to the earlier of (1) his/her Actual
Retirement Date or (2) January 1, 2014, except as provided in (a) and (b),
below. Except as provided in Sections 4.10 and 4.13, such incentive awards will
relate to the month in which payment is actual-ly made. No more than five annual
awards or twenty quarterly awards (or equivalent combination thereof) shall be
included within any 60-month period and, except as provided in Sections 4.10 and
4.13, only such incentive awards paid before a Participant’s Actual Retirement
Date shall be considered. In the event more than five annual or twenty quarterly
awards (or equivalent combination thereof) occur within any given 60-month
period, only the five annual or twenty quarterly awards (or equivalent
combination thereof) which are in consecutive sequence with one another and
which produce the highest resulting average, as indicated above, will be
considered. The short-term incentive awards recognized for purposes of the Plan
are Annual Incentive Awards or their equivalent and certain sales and marketing
incentive compensation programs (excluding compensation for contests and other
forms of sales promotions) as designated by the Plan Administrator from time to
time in its discretion.
Annual Incentive Awards for fiscal year 1999 and each subsequent year shall be
taken into account only to the extent of the ratio specified below for the
Organization Level of each Employee as of the last day of each fiscal year for
which an Award is payable.
Organization Level
On Last Day of Fiscal Year
Ratio
CEO
(without Organization Level)
50/100
13
50/65
12
50/65
11
45/55
10
40/50
9
35/40



9

--------------------------------------------------------------------------------





Annual Incentive Awards for fiscal year 2000 and each subsequent year shall be
taken into account only to the extent of the ratio specified below for the
Organization Level of each Employee as of the last day of each fiscal year for
which an Award is payable, and shall not exceed the amount set out as the “Cap”
for the fiscal year.
Organization Level
On Last Day of Fiscal Year
Ratio
Cap
(As a Percentage of Annualized Base Salary On Last Day of Fiscal Year)
CEO
(without Organization Level)
50/110
75.0%
13
50/75
75.0%
12
50/75
75.0%
11
45/65
67.5%
10
40/55
60.0%
9
35/40
52.5%

Long Term Incentive Awards, cash profit sharing/enhanced profit sharing
payments, and “lump-sum” increase and recognition awards (excluded from base
salary) are specifically excluded.
(a)For an Employee described in Section 3.3, the 120-month period described
above shall be the 120-month period prior to the earlier of (1) the expiration
of salary continuation or (2) January 1, 2014, and
(b)For an Employee described in Section 9.1, the 120-month period described
above shall be the 120-month period prior to the earlier of (1) the last day
worked or (2) January 1, 2014.
For the purpose of this Section 4.3, compensation shall not include incentive
compensation attributable to fiscal year 2001 and thereafter which compensation:
(i)is attributable to service while the Employee was in Organization Level 5 or
6, or
(ii)is attributable to service while the Employee is in Organization Level 7 or
8, and is attributable to an incentive compensation program other than the
Annual Incentive Award program (or an equivalent award program), to the extent
such incentive compensation paid for a fiscal year exceeds 37.5% of the
annualized base salary as of the end of that fiscal year for an Employee in
Organization Level 7 and 45.0% of the annualized base salary as of the end of
that fiscal year for an Employee in Organization Level 8.
“Enhanced Final Average Compensation” shall mean, for certain Participants as
described in Section 4.9, the Participant’s Final Average Compensation
determined in accordance with the foregoing provisions of this Section 4.3 by
substituting for the “120-month period” described above the “period from January
1, 1995 to the earlier of (1) the Participant’s Actual Retirement Date or (2)
January 1, 2014”; provided, however, that for purposes of applying paragraph
(a), above, in determining the Enhanced Final Average Compensation, such
substituted 120-month period shall instead be the “period from January 1, 1995
to the earlier of (1) the expiration of salary continuation or (2) January 1,
2014” and for purposes of applying paragraph (b), above, in determining the
Enhanced Final Average Compensation, such substituted 120-month period shall
instead be the “period from January 1, 1995 to the earlier of (1) the last day
worked or (2) January 1, 2014.”


10

--------------------------------------------------------------------------------





4.4    No Decrease in Plan Benefits
There will be no decrease in the amount of monthly benefits payable in the case
of (a) a Participant or beneficiary who is receiving benefits or (b) an Eligible
Employee whose employment is terminated by the Company for reasons other than
Cause (as defined in Section 9.3) and who has a nonforfeitable right to
(deferred) benefits pursuant to Section 9 or 10, by reason of any general
increase in the benefit levels payable under Title II of the Social Security
Act, or under the comparable acts related to the CPP or QPP or under the
Canadian Old Age Security Act or any increase in the wage base under such
Act(s), or any post-retirement increase in the amounts in Section 4.1(c)
subsequent to the Participant’s Actual Retirement Date or the Participant’s
termination from employment with the Company, respectively.
4.5    Assumptions and Adjustments in Computing Benefits
(a)If an Eligible Employee elects (or is deemed to have elected) an optional
form of payment of retirement or survivor income, such as the Survivor Benefit
or the Qualified Pre-Retirement Survivor Annuity (QPSA) under the RPSE, the
amounts in 4.1(c), above, will be computed as if the option had not been
elected.
(b)Contributory benefits under the RPSE, non-contributory benefits under the
RPSE, and annuity benefits under other Company plans under which annuities are
provided will be deemed to have commenced (on a reduced basis, to the extent
such benefits would be subject to reduction if commencement occurred on the
Actual Retirement Date) as of the Actual Retirement Date.
(c)Social Security Benefits will be taken into account in determining any MRO
allowance under this Plan even though the Participant either does not apply for,
or loses part or all of such payments through delay in not applying for them, by
entering into employment, or otherwise.
4.6    Preservation of Benefits Accrued As of December 31, 1988
Notwithstanding the foregoing, the amount of a Participant’s allowance
determined under Section 4.1 or 4.2, whichever is applicable, shall not be less
than an amount determined by substituting both the “Preserved MRO” in paragraph
(a), below, for the MRO in Section 4.1(a) and the “Preserved Social Security
Offset” in paragraph (b), below, for the Social Security Offset in Section
4.1(b).
(a)The “Preserved MRO” shall be equal to the “Preserved Final Average
Compensation” multiplied by the lesser of
(1)2.4% for each year of Formula Benefit Service accrued prior to January 1,
1989, or
(2)60% minus 2.4% for each year prior to 1979 that the Employee failed to make
or repay the required employee contributions pursuant to Section 6.
(b)The “Preserved Social Security Offset” shall be equal to 65% of the
Participant’s Social Security Benefit determined as of December 31, 1988, using
the Social Security law as then in effect and assuming there are no Social
Security earnings after such date, but based on the Employee’s age at Actual
Retirement Date rather than his/her age on December 31, 1988.


11

--------------------------------------------------------------------------------





(c)The “Preserved Final Average Compensation” shall mean Final Average
Compensation determined under Section 4.3 as if the Participant’s Actual
Retirement Date were January 1, 1989 and by substituting “36-month” and
“60-month,” respectively, for “60-month” and “120-month” and by substituting
“three” and “twelve,” respectively, for “five” and “twenty,” wherever they occur
in that Section.
4.7    Payment of Retirement Allowances
A Participant’s allowances under the Plan, subject to Sections 7.1 and 8.4, are
payable in monthly installments commencing on the Participant’s Actual
Retirement Date. Allowances cease with the payment made on the first day of the
month in which the Participant’s death occurs, except to the extent payments
after death are provided by the form of allowance which is then in effect.
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, in the event the Participant is a Specified Employee, no portion of
his/her benefits under the Plan that constitutes a Non-Grandfathered Amount
shall be paid before the end of the six-month period following the Participant’s
Actual Retirement Date, except in the event of the Participant’s death before
the end of such period; provided that on the first date on which such benefit
payments may be paid to the Participant at the end of such six-month period, the
Participant shall receive payment of all monthly benefit payments due from
his/her Actual Retirement Date, with an appropriate adjustment for interest for
delayed payment (computed in a manner consistent with computing interest
adjustments for delayed pension payments under the RPSE).
4.8    Allowances Unfunded
The allowances payable under this Plan shall be paid by the Company each month
out of its general assets and shall not be funded in any manner.
4.9    Enhancement to Retirement Allowances for Certain Participants
With regard to certain Participants, as further provided in this Section 4.9,
whose dates of birth are on or before January, 1, 1955, and who Retire or
otherwise terminate employment with the Company and all of its affiliates on or
after December 31, 2005, such Participants shall receive enhancements to their
allowances otherwise determined under the Plan without regard to this Section
4.9. The amount of such enhancements, which shall constitute a Non-Grandfathered
Amount and shall be subject to Code Section 409A, shall be equal to the excess,
if any, by which the allowances determined by substituting the Participant’s
Enhanced Final Average Compensation for the Participant’s Final Average
Compensation exceed the allowances otherwise determined under the Plan absent
this Section 4.9. Such enhancements to the allowances of a Participant or of a
Participant’s surviving spouse, if applicable, shall be paid at the same time
and in the same frequency, form and manner, and for the same duration as such
Participant’s or surviving spouse’s allowances are otherwise payable under the
Plan, except to the extent otherwise required by law.
The above provisions of this Section 4.9 shall not apply to a Participant who,
as of December 31, 2005:
(a)is receiving (or is eligible to receive) a long term disability benefit under
a program of the Company or a Participating Company (as described in Section
3.3), or
(b)has been involuntarily terminated and is eligible for “Grow In” to early
retirement under Section 3.2 of the Plan pursuant to Section 9,
unless and until such Participant returns to active employment with the Company.


12

--------------------------------------------------------------------------------





4.10    Special Recalculation of MRO Payments for Certain Participants Whose
Actual Retirement Dates are On or After February 1, 2006 and Prior to May 1,
2008
A Participant whose Actual Retirement Date is on or after February 1, 2006 and
prior to May 1, 2008, and who Retired prior to the payment of his or her
Achievement Bonus attributable to the fiscal year ending October 31, 2005 and/or
the payment of his/her Annual Incentive Award for the fiscal year ending October
31, 2006, will have his/her amounts under this Section 4 recalculated as soon as
administratively practicable after the payment of any such awards. The
recalculation will recognize such awards in the determination of such
Participant’s Final Average Compensation and Enhanced Final Average Compensation
under Section 4.3 and, such award(s) will be considered as having been paid
during the last month of the applicable “120-month period” with respect to Final
Average Compensation and of the comparable period with respect to Enhanced Final
Average Compensation described in Section 4.3, but only to the extent that such
award(s) were paid after the end of such applicable periods. Any net increases
in such Participant’s allowances under the Plan resulting from such
recalculation shall be effective retroactive to such Participant’s Actual
Retirement Date, shall constitute a Non-Grandfathered Amount, and shall be
subject to Code Section 409A.
4.11    Tax Withholding
To the extent required by law in effect at the time distribution is made from
the Plan (or at such earlier date on which any taxes are due, as prescribed by
law), the Company shall withhold any taxes required to be withheld by federal,
state or local taxing authorities.
4.12    Errors in Distributions
In the event of an error in a distribution, the Participant’s or his/her
beneficiary’s benefits under the Plan shall, immediately upon the discovery of
such error, be adjusted to reflect such underpayment or overpayment and, if
possible, the next distribution shall be adjusted upward or downward, as
appropriate, to correct such prior error. If the remaining benefits owed to the
Participant or his/her beneficiary is insufficient to cover an erroneous
overpayment, the Company may, at its complete and sole discretion, offset other
amounts payable to the Participant from the Company or bring a lawsuit or
proceeding against the Participant or his/her beneficiary to recoup the amount
of any such overpayment and any costs and expenses, including, without
limitation, court costs and reasonable attorneys’ fees, incurred by the Plan,
the Company, or the Plan Administrator, in connection with recouping any such
overpayment.


13

--------------------------------------------------------------------------------





4.13    Special Rule for Certain Participants Who Were Involuntarily Terminated
On or After December 1, 2008 and Prior to December 31, 2008, Whose Actual
Retirement Dates are On or After December 1, 2008 and Prior to February 1, 2009
A Participant whose employment is Involuntarily Terminated (within the meaning
of Section 9 of the Plan) on or after December 1, 2008 and prior to December 31,
2008, whose Actual Retirement Date is on or after December 1, 2008 and prior to
February 1, 2009, and who Retired prior to the payment of his or her incentive
award for the fiscal year (or fiscal quarter, as applicable) ending October 31,
2008, will have his/her amounts under this Section 4 calculated or recalculated,
as applicable, as soon as administratively practicable after the payment of any
such award. The calculation or recalculation will recognize such award in the
determination of such Participant’s Final Average Compensation and Enhanced
Final Average Compensation under Section 4.3, and such award will be considered
as having been paid during the last month of the applicable “120-month period”
with respect to Final Average Compensation and of the comparable period with
respect to Enhanced Final Average Compensation described in Section 4.3, but
only to the extent that such award was paid after the end of such applicable
periods. Any net increases in such Participant’s allowances under the Plan
resulting from such calculation or recalculation shall be effective as of (and
retroactive to, if applicable) such Participant’s Actual Retirement Date, shall
constitute a Non-Grandfathered Amount, and shall be subject to Code Section
409A.
Section 5
Survivor Benefits
5.1    Survivor Allowance - Before Retirement
The surviving spouse of an Eligible Employee (i) who dies after attaining age 55
and after becoming eligible to Retire, but before he/she actually Retires, and
(ii) who if he/she had Retired at the date of his/her death, would have been
eligible for the survivor benefits under Section 5.2, shall be entitled to a
monthly “Automatic Survivor Allowance” during the spouse’s lifetime, terminating
with the last monthly payment before the spouse’s death. The monthly allowance
payable to the surviving spouse shall be the amount such spouse would have been
entitled to receive under Section 5.2 if the Employee had Retired under Section
3.1 or 3.2, whichever is applicable, on the date of his/her death with
allowances commencing the first of the following month with the Survivor Benefit
under Section 5.2 in effect. A surviving spouse who was not married to the
deceased Employee for at least one year at the date of death shall not be
eligible for this Automatic Survivor Allowance.
5.2    Survivor Allowance - After Retirement
(a)For a married Employee who elects to Retire with an allowance payable
pursuant to Section 4.1 or 4.2, whichever is applicable, (or for a married
Employee who commences his/her deferred vested allowance pursuant to Section 10)
whose designated spouse shall be living at the Employee’s death after the
effective date in paragraph (b) below, a Survivor Allowance shall be payable to
such spouse during the spouse’s further lifetime.
(b)The provisions of paragraph (a) shall become effective on the later of (i)
the commencement date of the Employee’s monthly allowance, or (ii) the first day
of the month in which the Employee has been married one year if he/she is
married when such Survivor Allowance provisions would otherwise become effective
but such marriage has been in effect less than one year at that date.


14

--------------------------------------------------------------------------------





(c)The beneficiary of a Survivor Allowance shall be only the person who is the
Employee’s spouse at the effective date of the Survivor Allowance and who has
been his/her spouse for at least one year immediately prior to such date.
(d)The Survivor Allowance provided in this Section 5.2 shall not be applicable
upon the death of the Employee or his/her designated spouse, or both, prior to
the effective date of the Survivor Allowance.
(e)For an Employee for whom and during the period in which a Survivor Allowance
is in effect, the monthly allowance otherwise payable to the Employee shall be
decreased by one-half of one percent (1/2%) for each full year in excess of ten
(10) years that the spouse’s age is less than the Employee’s age (the age of
each for purposes hereof being the age at his/her last birthday prior to the
effective date of the Survivor Allowance); except that, in the case of an
Employee who Retires under Section 3.2 prior to age 62, the amount of reduction
in his/her monthly benefit before age 62 attributable to the Survivor Allowance
shall be based on the monthly allowance payable to such Employee after age 62.
(f)In the event the spouse for whom a Survivor Allowance is in effect
predeceases the Employee or they are divorced by court decree, the Survivor
Allowance shall be cancelled on the date of such death or court decree. Any
reduction pursuant to (e) above shall be eliminated effective the first day of
the third month following the month in which the Company receives evidence
satisfactory to the Company of the spouse’s death or of a final decree of
divorce.
(g)The Survivor Allowance payable to the surviving spouse of a Participant who
dies after both the commencement date of his/her monthly allowance and the
effective date of the Survivor Allowance shall be a monthly allowance for the
further lifetime of such surviving spouse equal to 55% of the amount of such
Participant’s monthly allowance payable after age 62 after any applicable
reduction pursuant to paragraph (e) above.
(h)An Employee whose allowance would be reduced under paragraph (e) above may
revoke the Survivor Allowance otherwise provided in this Section 5.2 by
executing and filing with the Company at or prior to the commencement date of
his/her monthly allowance a specific written election, which (for elections
other than elections changing a previous revocation) includes the written
consent of the Employee’s spouse witnessed by a Plan representative or notary
public, on a form approved by the Company.
5.3    Survivor Allowance Election After Retirement
A Participant who Retires with an allowance pursuant to Section 4.1 or 4.2,
whichever is applicable, and for whom no Survivor Allowance is in effect
pursuant to Section 5.2 may file a written application with the Company for a
Survivor Allowance provided:
(i)the Participant was not married at a time when the Survivor Allowance would
otherwise have been available pursuant to Section 5.2 and has subsequently
married, or
(ii)the Participant had a Survivor Allowance in effect pursuant to Section 5.2
which is no longer in effect and has remarried.


15

--------------------------------------------------------------------------------





Such Survivor Allowance shall be provided under the terms and conditions of
Section 5.2 and shall become effective on the first day of the month following
the month in which the Company receives a completed application on a form
approved by the Company, but in no event before the first day of the month
following the month in which the Participant has been married to the designated
spouse for one year. No Survivor Allowance provided hereunder shall become
effective for a Participant whose application form is received by the Company
after the first day of the month in which the Participant has been married to
the designated spouse for one year. Notwithstanding the foregoing or any other
provision of the Plan to the contrary, any such application by a Participant for
such Survivor Allowance with respect to that portion of his/her benefits under
the Plan that constitutes a Non-Grandfathered Amount shall be permitted only to
the extent the provision of such Survivor Allowance does not otherwise violate
the requirements of Code Section 409A.
Section 6
Employee Contribution Requirements
6.1    Employee Contribution Requirements For the Period Prior to January 1,
1979
In addition to the requirements under Sections 2 and 3, to be eligible for
benefits under the Plan upon an Eligible Employee’s Actual Retirement Date, an
Employee must have regularly contributed to the Contributory Annuity Plan
(“CAP”) or the RPSE (Part B), whichever was applicable, with regard to earnings
and periods of service prior to January 1, 1979, on the following bases: (1) If
the Employee was not a member of the CAP on December 21, 1950, but was a
managerial employee over age 30 and had two years of credited pension service,
he/she must have joined the CAP within 60 days after that date (that is before
February 20, 1951), and contributed continuously thereafter, to the extent
permitted by his/her earnings; (2) If the Employee was not so eligible for
membership in the CAP on December 21, 1950, he/she must have joined within 60
days after becoming eligible, within 60 days after being promoted to a
managerial position, or by age 30, whichever is later; and have contributed
continuously thereafter, to the extent permitted by his/her earnings. (The
two-year service requirement for CAP participation was eliminated on January 1,
1965 for an Employee age 30 and over. The age 30 requirement was changed to age
25 effective August 1, 1977.); and (3) If a managerial employee was
participating in the CAP or the RPSE (Part B), whichever is applicable, and
prior to August 1, 1977 requested discontinuance of contributions after reaching
age 30, or on or after August 1, 1977 requested discontinuance of contributions
after reaching age 25, such Employee is ineligible for benefits under the Plan.
Ineligible managerial Employees on January 1, 1976 who by June 30, 1977 agreed
to make special contributions in amounts equal to the contributions which they
would have made had they elected to contribute in eligible years prior to 1977
shall become eligible for benefits under the Plan with respect to service prior
to January 1, 1976. However, failure to continuously contribute thereafter in
any year prior to 1979 in which such Employee was eligible to do so will make
such Employee ineligible for benefits under the Plan.
No Employee contributions are required or permitted with regard to earnings or
periods of service on or after January 1, 1979.
6.2    Adjustments to Formula Benefit Service For 1976
For an Employee who at any time during the period January 1, 1976 through July
31, 1977 had attained the age of 25 but not 30 and who, solely on account of not
making contributions to the RPSE during such period but prior to attaining the
age of 30 incurred a reduction on account of the year 1976 in the determination
of such Employee’s Formula Benefit Service under the provisions of the RPSE
shall have such reduction on account of the year 1976 disregarded for all
purposes of the Plan.


16

--------------------------------------------------------------------------------





Section 7
General Conditions
7.1    Forfeitures
Subject to Section 10.1, if, without the written consent of the Company, a
Participant engages in a business, whether as owner, partner, officer, employee
or otherwise, which is in competition with the Company or one of its affiliates,
and if the Participant’s participation in such a business is deemed by the
Company to be detrimental to the best interests of the Company, any allowance
otherwise payable thereafter to or on account of him/her under the Plan will be
forfeited, notwithstanding any other provisions of this Plan. The determination
as to whether such business is in competition with the Company or any of its
affiliates, and whether such participation by such person is detrimental to the
best interests of the Company, shall be made by the Company in its absolute
discretion, and the decision of the Company with respect thereto, including its
determination as to when the participation in such competitive business
commenced, shall be conclusive.
7.2    Applicability
This Plan shall not apply to Employees of any division or operation to the
extent and during the time excluded by the Company because of the existence or
establishment of a separate pattern of benefits within a particular area or
industry.
7.3    Amendment and Termination
The Company expects to continue the Plan indefinitely, but reserves the right to
modify or discontinue the Plan if, in its judgment, such a change should be
deemed necessary or desirable. However, even if the Company should modify or
discontinue the Plan, the allowances already granted to Eligible Employees who
Retired under Section 3.1 or 3.2, whichever is applicable, will be continued
under the terms of the Plan as in effect when the Eligible Employee so Retired.
In the event the Company were to modify or discontinue the Plan, any such
modification or discontinuance shall not reduce the “accrued objective” under
the Plan for an Eligible Employee in Organization Level 5 or above who has
attained the age of 55 and accrued at least ten years of Credited Service as of
the effective date of such modification or discontinuance; and as of the date
the Employee actually Retires under Section 3.1 or 3.2, whichever is applicable,
the Company shall pay such Employee an allowance which together with the amounts
computed under Section 4.1(b) and (c) shall be sufficient to bring such
Employee’s total retirement income up to such accrued objective. For purposes of
this provision, an Employee’s “accrued objective” shall be the MRO computed
under Section 4.1(a) as if the Employee had Retired under Section 3.1 or 3.2,
whichever is applicable, on the effective date of such modification or
discontinuance, based on the provisions of the Plan as in effect immediately
prior to such amendment. In the event the Employee Retired under Section 3.2,
such accrued objective shall be reduced in accordance with Section 4.2, based on
the provisions of the Plan as in effect immediately prior to such amendment (as
if Section 4.2 had continued in effect until Actual Retirement Date) and on the
Employee’s age at Actual Retirement Date.
Supplements may be added to the Plan. Each Supplement will form a part of the
Plan, and will modify the terms of the Plan as applied to those employees or
groups of employees identified in that Supplement.


17

--------------------------------------------------------------------------------





7.4    Contractual Obligation
Notwithstanding any provision (other than Section 7.1 or 8.4) to the contrary,
the Company hereby makes a contractual commitment to pay the allowances under
and in accordance with the Plan with respect to an Eligible Employee in
Organization Level 5 or above who has attained the age of 55 and accrued at
least ten years of Credited Service.
7.5    Interpretation of the Plan
The Plan Administrator is granted discretionary authority to determine
eligibility for and the amount of allowances, and to construe the terms of the
Plan, and such determinations by the Plan Administrator shall be final and
binding on all persons.
7.6    Special Considerations
It is recognized that retirements of Eligible Employees may involve unusual
circumstances or conditions which do not meet all of the provisions of this
Plan. Only the Board of Directors of the Company (or such committee, individuals
or individual to whom said Board of Directors delegates such authority) shall
have the power and authority to review such cases and to determine whether or
not the unusual circumstances or conditions warrant granting an exception to the
provisions.
Section 8
Miscellaneous
8.1    No Employment Rights
Nothing contained in this Plan shall be construed as a contract of employment
between the Company and an Employee, or as a right of any Employee to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any of its Employees, with or without Cause (as defined
in Section 9.3).
8.2    Assignment
(a)The benefits payable under this Plan may not be assigned or alienated, except
that with respect to benefits being paid to Participants, all or a portion of
such benefits may be paid in accordance with the provisions of a Qualified
Domestic Relations Order (“QDRO”) as defined by the Retirement Equity Act of
1984, in which case, the amount of any benefits otherwise payable under the Plan
shall be reduced accordingly by the value of any benefits paid or payable to any
alternate payee(s) pursuant to such QDRO.
(b)A Participant or beneficiary may direct that any portion of his/her Plan
benefit be paid to a third party (which includes the Company and affiliates) in
payment of amounts such as federal, state, or local tax withholding; a direct
deposit to an account in a bank, savings and loan association, or credit union;
and contributions under a life insurance, medical, or other employee benefit
plan; provided that:
(1)Such payment direction will be revocable by the Participant or beneficiary at
any time prior to the payment being made;


18

--------------------------------------------------------------------------------





(2)The payment is for a category of payments for which the Plan Administrator
has authorized payment direction; and
(3)Payments to third parties shall not exceed in the aggregate 10% of any
benefit payment, except that the following payments shall not individually or in
the aggregate be subject to the 10% limitation:
(i)Payments (including but not limited to contributions under a life insurance,
medical, or other employee benefit plan) directed to be made to a third party
who has filed a written acknowledgment with the Plan Administrator stating that
the third party has no enforceable right in, or to, any Plan benefit payment or
portion thereof (except to the extent of payments actually received pursuant to
the terms of the payment direction);
(ii)Any arrangement for the withholding of federal, state, or local tax;
(iii)Any arrangement for the recovery by the Plan of overpayments of benefits
previously made to a Participant or beneficiary; and
(iv)Any arrangement for direct deposit to an account in a bank, savings and loan
association, or credit union.
8.3    Applicable Law
This Plan shall be construed and administered in accordance with applicable
federal laws and, to the extent not inconsistent therewith or preempted thereby,
with the laws of the State of Illinois, determined without regard to the choice
of law rules of any jurisdiction. Without limiting the generality and
applicability of the foregoing and notwithstanding any provision in the Plan to
the contrary, if and to the extent that the payment of any Plan benefits would
otherwise violate the requirements of Code Section 409A, such Plan benefits
shall be paid under such other conditions determined by the Plan Administrator
that cause the payment of such benefits to comply with Code Section 409A and the
Plan shall be construed and administered accordingly to achieve that objective,
and in the event of any inconsistency between the terms of the Plan and Code
Section 409A, the terms of Code Section 409A shall prevail and govern.
8.4    Facility of Payment; Missing Persons
When a person entitled to benefits under the Plan is under legal disability, or,
in the Plan Administrator's opinion, is in any way incapacitated so as to be
unable to manage his/her financial affairs, the Plan Administrator may, in its
sole discretion, direct payment of benefits to such person's legal
representative or estate, to any person who is judicially appointed or
authorized to receive payment of benefits for such person’s benefit, or to a
relative or friend of such person for such person’s benefit, or the Plan
Administrator may direct the application of such benefits for the benefit of
such person. Any payment made in accordance with the preceding sentence shall be
a full and complete discharge of any liability for such payment under the Plan.
Neither the Plan Administrator nor the Company is required to search for or
locate any person entitled to benefits under the Plan. If the Plan Administrator
attempts to notify a person that he/she is entitled to benefits under the Plan,
and such person fails to claim his/her benefits or make his/her whereabouts
known to the Plan Administrator within a reasonable period of time after the
notification is sent to such person, the benefits payable to such person shall
be forfeited; provided that such benefits shall be reinstated if the person
entitled thereto subsequently makes a claim for the forfeited benefits.


19

--------------------------------------------------------------------------------





8.5    Validity
If any provision of the Plan is deemed invalid, illegal, or unenforceable by
appropriate authority under the law of any jurisdiction applicable to the Plan,
the same shall not affect, in any respect whatsoever, the validity, legality, or
enforceability of any other provision of the Plan, and the Plan shall continue,
to the fullest extent permitted by law, as if such invalid, illegal, or
unenforceable provision were omitted and/or modified by such appropriate
authority so as to preserve its validity, legality, or enforceability, unless
such omission or modification would substantially impair the rights or benefits
under the Plan of any affected Participant or beneficiary, the Company, or the
Plan Administrator.
8.6    Claims Procedure
The Plan Administrator will provide notice in writing to any Participant or
beneficiary whose claim for benefits under the Plan is denied, and the Plan
Administrator shall also afford such Participant or beneficiary a full and fair
review of its decision if so requested. The Plan Administrator has discretionary
authority and responsibility to construe and interpret the provisions of the
Plan and make factual determinations thereunder, including the power to
determine the rights or eligibility of Employees or Participants and any other
persons, and the amounts of their benefits under the Plan, and to remedy
ambiguities, inconsistencies or omissions. Each such determination by the Plan
Administrator shall be binding on all parties. Any interpretation of the
provisions of the Plan and any decisions on any matter within the discretion of
the Plan Administrator made in good faith shall be final and binding on all
persons. Except to the extent reserved under Section 7.6, benefits under the
Plan will be paid only if the Plan Administrator decides in its discretion that
the applicant is entitled to them. After exhaustion of the Plan’s claims and
appeals procedures, any further legal action taken against the Plan or its
fiduciaries must be filed in a court of law no later than the earlier of (i) 180
days after the Plan Administrator’s final decision regarding the claim appeal,
(ii) three years after the date on which the Participant or other claimant
commenced payment of the Plan benefits at issue in the judicial proceeding, or
(iii) the statutory deadline for filing a claim or lawsuit with respect to the
Plan benefits at issue in the judicial proceeding as determined by applying the
most analogous statute of limitations for the State of Illinois.
8.7    Responsibility For Legal Effect
No representations or warranties, express or implied, are made by the Company or
the Plan Administrator and neither the Company nor the Plan Administrator
assumes any responsibility concerning the legal, tax, or other implications or
effects of the Plan.
Section 9
Involuntary Termination
9.1    Except as provided in Section 9.2, an Eligible Employee in Organization
Level 5 or above whose employment with the Company and all of its affiliates is
terminated by the Company for reasons other than “Cause” and whose age plus
continuous Vacation Service as of the date of termination total 55 or more shall
be eligible to “Grow-In” to early retirement under Section 3.2 of the Plan, with
benefits based on the Plan as in effect on the date of such termination,
provided:
(a)the Employee has accrued at least ten years of Credited Service as of his/her
date of retirement,


20

--------------------------------------------------------------------------------





(b)the Employee does not experience a break in service under the RPSE by reason
of retirement under the RPSE, death, voluntary election to break such service or
the elapse of a period of time equal to the Employee’s continuous Vacation
Service prior to his/her date of retirement, and
(c)the Employee is not rehired by the Company or an affiliated company prior to
his/her date of retirement.
9.2    Notwithstanding the foregoing, such “Grow-In” shall not apply to an
Employee who refuses a reasonable offer of employment from the purchaser of a
business or facility unless the Employee had the option to refuse the offer by
the terms of the sale agreement or without breaking his/her continuity of
service under the applicable Company policy with respect to the particular sale;
provided, further, however, that an Employee who is employed by or is offered a
reasonable position with such a purchaser, but is not eligible to participate in
a plan of the purchaser which is the same as or substantially comparable to the
RPSE and which plan of the purchaser provides that the Employee will receive
credit for all service recognized under the Company’s plan, will be eligible for
“Grow-In.”
9.3    The term “Cause” means termination by the Company for willful misconduct
involving an offense of a serious nature, for conviction of a felony as defined
by the state in which the act was committed or for continued intentional failure
to perform required duties with the Company after written notice of such
failure.
9.4    The term “Grow-In” means that the former Employee will be treated for
purposes of the Plan as if he/she were on layoff for purposes of the RPSE. Such
terminated Employee who, by virtue of aging and/or accruing additional Credited
Service in accordance with the provisions of the RPSE subsequent to termination
of employment, meets the age, service and other requirements for early
retirement under Section 3.2 of the Plan, except for being an Employee of the
Company on his/her early retirement date, shall be eligible for an Early
Retirement Allowance under Section 4.2 of the Plan, shall have Retired under
Section 3.2 upon such early retirement date, and, with respect to any
Non-Grandfathered Amount, shall be deemed to have elected an Actual Retirement
Date on the earliest date on which he/she could have otherwise elected to Retire
under Section 3.2 of the Plan, unless and to the extent the Employee elects to
defer commencement in accordance with the requirements of Code Section 409A.
Section 10
Change in Control
10.1    In the event of a “Change in Control,” as defined in Section 10.2:
(a)the Company makes a contractual commitment to pay the allowances under the
Plan (1) in accordance with Section 9, with respect to an Employee who meets the
requirements of said Section and whose employment is terminated by the Company
within two years following a Change in Control, and (2) in accordance with
paragraph (c) of this Section 10.1,
(b)eligibility for Early Retirement Allowances shall not require the consent or
approval of the Company, of NIC, or of any officer, committee or board of said
companies,


21

--------------------------------------------------------------------------------





(c)an Eligible Employee in Organization Level 5 or above whose employment with
the Company and all of its affiliates is terminated by the Company for reasons
other than Cause (as defined in Section 9.3) within two years following a Change
in Control, who is not eligible to “Grow-In” to early retirement in accordance
with Section 9, and who has accrued at least 5 years of Credited Service will be
provided a deferred vested allowance under the Plan, commencing on the first day
of the month coincident with or next following the later of his/her attainment
of age 55 or the date he/she terminates employment with the Company and all of
its affiliates, which date shall be deemed to be his/her Actual Retirement Date,
computed pursuant to Section 10.3,and the monthly deferred vested allowance so
computed shall be reduced by the monthly amount of the deferred vested pension
under the RPSE (without regard to an Employee’s election of a cash refund under
the RPSE) and the monthly amount of such other amounts under Section 4.1(c).
With respect to a Participant’s Non-Grandfathered Amount, any benefits otherwise
payable under this Section 10 on account of an Employee’s termination of
employment must be deemed a “separation from service” within the meaning of
Treasury Regulation §1.409A-1(h) (using a percentage of 80% to determine the
controlled group of corporations and businesses under common control).
(d)Section 7.1 will not apply.
10.2    For purposes of this Section 10, a “Change in Control” shall be deemed
to have occurred if (A) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934) other than
employee or retiree benefit plans or trusts sponsored or established by NIC or
the Company is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
NIC representing 25% or more of the combined voting power of NIC’s then
outstanding securities, (B) as the result of, or in connection with, any cash
tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (a “Control Transaction”), the members of the Board of Directors of
NIC immediately prior to the first public announcement relating to such Control
Transaction shall immediately thereafter, or within two years, cease to
constitute a majority of the Board of Directors of NIC or (C) any dissolution or
liquidation of NIC or the Company or an agreement for the sale or disposition of
all or substantially all (more than 50%) of the assets of NIC or the Company
occurs. Notwithstanding the foregoing, the sale or disposition of any or all of
the assets or stock of Navistar Financial Corporation shall not be deemed a
Change in Control.
10.3    Amount of Deferred Vested Allowance.
(a)The monthly deferred vested allowance commencing at or after age 65 hereunder
shall be equal to one-twelfth of:
(1)an employee’s projected normal retirement MRO (as computed under Subsection
4.1(a)) based upon the employee’s Formula Benefit Service (as of December 31,
2013), projected to age 65, and Final Average Compensation, determined as of age
65, assuming the employee’s annual base salary at the earlier of (A) age 65 or
(B) December 31, 2013, plus the annual average of the short-term incentive
compensation paid to the Employee during the 60-month period prior to the
earlier of (A) age 65 or (B) December 31, 2013, will continue unchanged to such
age, multiplied by
(2)a fraction, the numerator of which is the employee’s years of Credited
Service as of the date of termination and the denominator of which is the
employee’s projected total years of Credited Service to age 65, with such
resulting amount reduced by


22

--------------------------------------------------------------------------------





(3)an amount equal to the annual Social Security Benefit as of the earlier of
(A) age 65 or (B) December 31, 2013, payable at age 65 to the employee (assuming
the employee’s annual base salary plus annualized cost of living allowance, if
any, at the earlier of (A) age 65 or (B) December 31, 2013 were to continue
unchanged to such age and would be treated as earnings for Social Security
purposes), first multiplied by the lesser of (A) 60 percent, or (B) 1.7 percent
multiplied by the employee’s number of years of Formula Benefit Service (as of
December 31, 2013), projected to age 65, but with such resulting amount limited,
if necessary, so that it does not exceed 50% of the employee’s MRO determined
under subparagraph (1) above, and then further multiplied by the fraction
determined in subparagraph (2) above.
(4)In determining the fraction in subparagraph (2) of this Section 10.3, the
amount of “Credited Service as of the date of termination” and “projected total
years of Credited Service to age 65” shall include Credited Service accrued
subsequent to December 31, 2013, notwithstanding any other provisions of the
Plan to the contrary.
(5)For purposes of subparagraph (3) of this Section 10.3, the amount of the
annual Social Security Benefit as of December 31, 2013, payable at age 65 to the
employee shall be determined using the laws as in effect at December 31, 2013,
and assuming that the employee’s earnings for Social Security (or CPP, QPP,
and/or Canadian Old Age Security Act, as applicable) purposes subsequent to said
date shall be based on such employee’s annual base salary plus annualized cost
of living, if any, as of said date.
(b)In determining the amount of deferred vested allowance payable commencing at
an age prior to age 65, the early commencement percentage factors used for such
purpose under the Formula Benefit Part of the RPSE shall be used to reduce the
amount determined under paragraph (a) of this Section 10.3.




23

--------------------------------------------------------------------------------





SUPPLEMENT A
IC Bus, LLC (Conway) Supplement
Article I - Purpose and Background
1.1    Purpose, Use of Terms. The purpose of this Supplement A is to set forth
the special provisions that apply to certain former employees of the Company’s
wholly-owned subsidiary, IC Bus, LLC (named IC, LLC immediately prior to March
6, 2008, and formerly named IC Corporation immediately prior to October 31,
2007), in Conway, Arkansas. The special provisions set forth in this Supplement
A shall be subject to Code Section 409A. Except where the context indicates to
the contrary, terms used and defined in the Plan shall have the same respective
meanings for purposes of this Supplement A.
1.2    Background. IC Bus, LLC (“Conway”) is not a Participating Company. Due to
the unique circumstances of two individuals who were employed by Conway,
however, participation in and benefits under the Plan will be provided to such
persons in accordance with the respective special provisions of this Supplement
A. These individuals are identified in this Supplement A by Participant numbers,
which identification for the respective individuals is contained in Company
records concerning the Plan.
1.3    Effective Date of this Supplement. With respect to Participant No. 1
described in Section 2.1, below, this Supplement A shall be effective as of June
1, 2004. With respect to Participant No. 2 described in Section 3.1, below, this
Supplement A shall be effective as of January 1, 2004.
1.4    Conflicts between the Plan and this Supplement. This Supplement A
together with the Plan comprises the Plan with respect to the employees covered
under this Supplement. In the event of any inconsistencies between the
provisions of the Plan and the provisions of this Supplement A, the terms and
provisions of this Supplement A shall supersede the other provisions of the Plan
to the extent necessary to eliminate such inconsistencies.
Article II - Participant No. 1
2.1    Participant No. 1. Participant No. 1 was a former employee of the Company
and was eligible to participate in the Plan prior to becoming an employee of
Conway, who was transferred to and re-employed by the Company and resumed active
participation in the Plan subsequent to his Conway employment. For purposes of
determining Participant No. 1’s benefits under the Plan, the following special
provisions will apply.
2.2    Service. The period of employment by Conway will be recognized as
Credited Service and Formula Benefit Service under Sections 1.5 and 1.10 of the
Plan, respectively, in a manner similar to the service crediting provisions of
the RPSE, as if Participant No. 1 had participated in said plan during his
Conway employment, provided that there shall be no duplication of such service
under the Plan by virtue of this provision.
2.3    Compensation. Compensation received during periods of employment with the
Company will be treated as if such periods of employment had been contiguous,
and no compensation received from Conway shall be recognized as compensation for
purposes of the Plan, including, but not limited to, Sections 1.9, 4.3 and 4.9
of the Plan.
2.4    Offsets. The Retirement Plan for Employees of IC Bus, LLC, as may be
amended from time to time, shall specifically be included among the plans and
programs described in Section 4.1(c)(4) of the Plan.


24

--------------------------------------------------------------------------------





Article III - Participant No. 2
3.1    Participant No. 2, Prospective Participation. Participant No. 2 was an
employee of Conway, who was provided participation in the Plan on a limited
basis as described below. Among other things, Participant No. 2’s participation
in the Plan, in general, is prospective only, commencing January 1, 2004, as
further described in the following special provisions.
3.2    Service. In general, only the period of employment by Conway on and after
January 1, 2004 will be recognized as Credited Service and Formula Benefit
Service under Sections 1.5 and 1.10 of the Plan, respectively, in a manner
similar to the service crediting provisions of the RPSE, as if Participant No. 2
had participated in said plan during his Conway employment, including, but not
limited to, for purposes of determining the amount of benefits under the Plan
pursuant to Sections 4.1, 4.2 and 9 of the Plan. The entire period of employment
by Conway, however, will be recognized for purposes of determining eligibility
for benefits under the Plan pursuant to the provisions of Sections 1.6, 1.14,
3.1, 3.2 and 9.1 of the Plan.
3.3    Compensation. Only compensation received during periods of employment by
Conway on and after January 1, 2004 will be recognized as compensation for
purposes of the Plan, including, but not limited to, Sections 1.9 and 4.3 of the
Plan. Specifically, the provisions of Section 4.9 of the Plan will not be
applicable to Participant No. 2.
3.4    Offsets. The Retirement Plan for Employees of IC Bus, LLC, as may be
amended from time to time, (the “Conway Pension Plan”) shall specifically be
included among the plans and programs described in Section 4.1(c)(4) of the
Plan; provided, however, that only a pro rata amount of the Participant’s
benefit under the Conway Pension Plan, attributable to the period on and after
January 1, 2004, shall be used as an offset under the Plan. Likewise, only a pro
rata amount of the Participant’s Social Security Offset described in Section
4.1(b) of the Plan, attributable to the period on and after January 1, 2004,
shall be used as an offset under the Plan.


25

--------------------------------------------------------------------------------





SUPPLEMENT B
Special Provisions to Comply With the Linkage Requirements of Internal Revenue
Code Section 409A
Article I - Purpose and Background
1.1    Purpose, Use of Terms. The purpose of this Supplement B is to set forth
the special provisions that apply to any Participant in the Plan who is also (or
may become) a Participant in the Navistar, Inc. Supplemental Executive
Retirement Plan (the “SERP”) on or after the Effective Date of this Supplement.
The special provisions of this Supplement B shall apply only to
Non-Grandfathered Amounts under the Plan (as defined in Section 1.13 of the
Plan). The amount, time and form of payment (if any) to which a Participant is
entitled with respect to Grandfathered Amounts shall be determined under the
Plan without reference to this Supplement B. Except where the context indicates
to the contrary, terms used and defined in the Plan shall have the same
respective meanings for purposes of this Supplement B. Notwithstanding the
foregoing, however, for purposes of this Supplement B, the term or expression
“Participant in the Plan” or “Participant” shall mean an individual eligible to
participate in the Plan pursuant to Section 2 of the Plan, without regard to
whether such individual has reached his or her Actual Retirement Date; and, the
term or expression “Participant in the SERP” (or words to that effect) shall
mean an individual eligible to participate in the SERP pursuant to Section 2 of
the SERP, without regard to whether such individual has attained age 55.
1.2    Effective Date of this Supplement. This Supplement B shall be effective
as of January 1, 2009.
1.3    Conflicts between the Plan and this Supplement. This Supplement B
together with the Plan comprises the Plan with respect to the employees and
amounts covered under this Supplement. In the event of any inconsistencies
between the provisions of the Plan and the provisions of this Supplement B, the
terms and provisions of this Supplement B shall supersede the other provisions
of the Plan to the extent necessary to eliminate such inconsistencies.
Article II - Disability Retirement
2.1    Modified Definition of “Retire”. For purposes of this Supplement B,
Section 1.18 of the Plan shall read as follow:
“Retire” or “Retired” or “Retires” shall mean an Eligible Employee’s termination
of employment with the Company and all of its affiliates (other than by reason
of death) on or after his/her Normal Retirement Date, Early Retirement Date or
Disability Retirement Date, whichever is applicable; provided that with respect
to a Participant’s Non-Grandfathered Amount, such Participant’s termination of
employment must be deemed a “separation from service” within the meaning of
Treasury Regulation 1.409A-1(h) (using a percentage of 80% to determine the
controlled group of corporations and businesses under common control).
2.2    Disability Retirement. For purposes of this Supplement B, a new Section
3.4 is added to the Plan, as follows:


26

--------------------------------------------------------------------------------





3.4    Disability Retirement
(a)    A Participant who has attained age 55 and completed 10 years of Credited
Service and who thereafter while in the employment of the Company is determined
to be totally and permanently disabled, as defined in paragraph (b) below, prior
to reaching his/her Normal Retirement Date, and who has not elected to Retire
under Section 3.2 of the Plan upon reaching his/her Early Retirement Date, may
elect to Retire on or after his/her Disability Retirement Date and shall be
entitled to receive a Disability Retirement Allowance as specified in Section
4.13 of the Plan. Subject to paragraph (c) below, a Participant’s “Disability
Retirement Date” shall be the later of (1) or (2) below:
(1)    the first day of the month following the month in which required evidence
of disability is received, except that the notification under subparagraph (b)
(2) will be deemed to have been received in the month the Social Security
disability award is effective; or
(2)    the first day of the month next following the date that is six months
after the commencement date of such disability.
(b)    A Participant shall be deemed to be “totally and permanently disabled”
when:
(1)    on the basis of objective medical evidence, it is determined by the
Company that he/she is wholly and permanently prevented from engaging in any
occupation or employment for wage or profit (except for purposes of
rehabilitation) as a result of bodily injury or disease, either occupational or
non-occupational in cause, but excluding disabilities resulting from service in
the armed forces of any country for which he/she receives a military pension,
and
(2)    notification is received that the Participant is eligible for and
receiving disability income benefits under the Federal Social Security Act.
(c)    For purposes of this Section 3.4, a Participant may elect to Retire due
to disability not later than the date which is 29 months following the
commencement of such Participant’s bona fide leave of absence due to disability
(unless the Participant has a right to reemployment (pursuant to statute or
contract) for a period in excess of 29 months, in which case such longer period
shall be substituted for the 29 month period referenced above).
2.3    Disability Retirement Allowance. For purposes of this Supplement B, a new
Section 4.13 is added to the Plan, as follows:
4.13    Disability Retirement Allowance.
The Disability Retirement Allowance for a Participant who Retires under Section
3.4 shall be computed as in Section 4.1 of the Plan, based on the Participant’s
Final Average Compensation and Formula Benefit Service up to the Participant’s
Disability Retirement Date, without reduction because of commencement of benefit
payments before the Participant’s Normal Retirement Date; provided, however,
such benefit shall be reduced by the amount of any other benefit the Participant
is eligible to receive from the Company’s Salary Continuation program, Long Term
Disability program or any other program or arrangement provided by the Company
as the result of such disability (but only to the extent permitted under Code
Section 409A). Any Disability Retirement Allowance will be subject to the
provisions of Section 5.2 (but not Section 5.3) of the Plan.


DM_US 73025114-3.073825.0012


27